Citation Nr: 1719505	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-15 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability based on substitution.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to June 1952.  He died in August 2015.  The appellant is his surviving spouse, and she has been properly substituted for the purposes of claims pending before VA at the time of the Veteran's death.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.

In May 2016, the appellant confirmed that she did not want to attend the video conference hearing previously requested by the Veteran and confirmed that she would like to have the appeal decided based on the evidence of record.  

The Record shows that the RO completed a Formal Finding on the Unavailability of Service Treatment Record in August 2009, wherein it was reported that the National Personnel Records Center informed the Veteran that his service treatment records (STRs) were fire-related and complete personnel and medical records could not be reconstructed.  However, it appears that the service treatment records were only partially destroyed in the July 1973 fire at the National Personnel Records Center facility in St. Louis, Missouri; the service records that are available have been associated with the claims file.  When records are lost or destroyed during the time they are within the government's custody, VA has a heightened duty to (1) assist, Washington v. Nicholson, 19 Vet.App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992); (2) explain its findings and conclusions, O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991); and (3) give heightened consideration to the benefit-of-the-doubt rule, Russo v. Brown, 9 Vet.App. 46, 51 (1996). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's right shoulder disability is due to his military service.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the criteria for entitlement to service connection for a right shoulder disability on the basis of substitution have been met.  38 U.S.C.A. §§1110, 5107 (West 2014); 38 C.F.R. §3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that service connection for a right shoulder disability on the basis of substitution is warranted.  For the reasons fully discussed below, entitlement to service connection for a right shoulder disability on the basis of substitution is granted.  

Legal Standard and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

(1) Current Disability

During the appeal period, the Veteran was diagnosed with a right shoulder disability, to include internal derangement of the right shoulder, traumatic arthritis and degenerative joint disease of the right shoulder, rotator cuff tear of the right shoulder, and shrapnel wounds and injury to the tissues of the right shoulder.  October 2011 private medical examination report of Dr. J. W. E.  Therefore, the current disability requirement is met.

(2) In-service Injury

Additionally, in-service incurrence of a right shoulder injury is met by way of the combat presumption, which the Board finds applicable to this right shoulder disability claim.  

Pursuant to the in-service combat presumption, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38°U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, as demonstrated in multiple statements from the Veteran, starting from his initial September 2009 statement, the Veteran has consistently reported that his right shoulder was injured during the 1951 raid of Hill 290 in Chorwan Valley in Korea in the Korean War: he was helping to carry out wounded soldiers during a mortar fire, when two mortar rounds were dropped by him, injuring his back and right shoulder.  E.g., Veteran's February 27, 2013, statement.
These statements are consistent with the circumstances and conditions of his service.  The Veteran's military records show that for his active duty service, he was a sharpshooter infantryman in the Korean War, and was awarded with medals and commendations, including the Combat Infantry Badge, Army Occupation Medal (Japan), Korean Service Medal with Bronze Campaign Stars, and the United Nations Service Medal.  Furthermore, in February 2013, the Veteran submitted historical Stars and Stripes articles that mention him by name and describe the same event in which his right shoulder was injured.  

Based on the above, the Board finds that the evidence establishes in-service incurrence of the right shoulder injury and there is no clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

(3) Nexus

Finally, the nexus element is met as the Board finds that there is a causal relationship between the current disability and the Veteran's military service.  

First, the Board acknowledges that the record contains an unfavorable VA nexus opinion and addendum opinion dated December 2010 and April 2011.  However, these opinions are inadequate in as much as they were rendered without consideration of the Veteran's lay statements regarding the in-service incurrence of his right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner, in concluding no nexus, failed to consider the Veteran's relevant lay statements, and instead, relied heavily on the absence of any indication of a right shoulder injury in the Veteran's service records, which are only partially complete due to a fire at the National Personnel Records Center facility in St. Louis, Missouri.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection); see also 38°U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

On the other hand, the Board finds persuasive the October 2011 private medical opinion from Dr. J. W. E., who concluded that the Veteran's current right shoulder disability is "as likely as not" due to and a consequence of the Veteran's military service.  Unlike the VA examiner, Dr. J. W. E. properly considered the Veteran's lay statements regarding the in-service incurrence of his right shoulder injury, in addition to the relevant medical records.  Dr. J. W. E. also specifically considered the Veteran's account that he had been experiencing a continued pain in his right shoulder since the time of his shoulder injury during the war - an account that is also found in other medical sources of record, including a July 2013 private medical report from Dr. S. R. V.

Based on the above, the Board finds the evidence of record overall supports the finding that the right shoulder disability is related to the in-service right shoulder injury, at least to an evidentiary position of equipoise.

Conclusion

In sum, based on the unique and specific facts of this case, the Board finds that, in light of the positive nexus opinion and other evidence submitted by the Veteran and the lack of an adequate medical opinion weighing against the claim, the evidence of record is in equipoise.  Accordingly, the Board resolves all doubt in the Veteran's favor, and service connection is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).





ORDER

Entitlement to service connection for a right shoulder disability based on substitution is granted.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


